              Case 2:20-cr-00004-RAJ Document 40 Filed 06/01/20 Page 1 of 1




 1                                                           HON. RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   UNITED STATES OF AMERICA,                 )   NO. CR20-004-RAJ
                                               )
10                   Plaintiff,                )
                                               )   ORDER GRANTING UNOPPOSED
11             vs.                             )   MOTION TO EXTEND PRETRIAL
                                               )   MOTIONS DEADLINE
12   WILLIAM GALE,                             )
                                               )
13                   Defendant.                )
                                               )
14                                             )
15         THE COURT, having considered the unopposed motion to extend the deadline
16   for pretrial motions, and finding good cause, GRANTS the motion (Dkt. #39).
17         IT IS ORDERED that the due date for pretrial motions is extended from May 29,
18   2020 to July 6, 2020.
19         DATED this 1st day of June, 2020.
20
21
                                                    A
                                                    The Honorable Richard A. Jones
22                                                  United States District Judge
23
24
25
26

                                                            FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND PRETRIAL                                1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE - 1                                      Seattle, Washington 98101
       (USA v. Gale / CR20-004-RAJ)                                         (206) 553-1100
